DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30, 33, 35, 37, and 39-75 have been cancelled.  Claim 31 has been amended.  Claims 77-80 are new.
Claims 31, 32, 34, 36, 38, and 78-80 are pending and under examination.

The rejection of claims 31, 32, 34, 36, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the recitation “substantially cylindrical” from claim 31.
The following rejections are withdrawn in response to the amendment to claim 31 introducing the recitation of nanowires other than diamond nanowires:
The rejection of claims 31, 36, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Advanced Healthcare Materials, 2013, 2: 1103-1107);
The rejection of claims 31, 32, 34, 36, and 38 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of both Ginaven et al. (U.S. Patent No. 5,457,041) and Han et al. (Biochem. Biophys. Res. Commun., 2005, 332: 633-639).
	New grounds of rejection are set forth below.



New Rejections
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 31, 32, 34, 36, 38, and 76-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the recitation of “relatively constant” diameter in claims 31 and 80 renders the claims indefinite because the term “relatively constant” is not defined by the specification or art.  “Relatively” means to a certain degree.  Neither the specification nor the art provides some standard for measuring the intended degree of variation.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 32, 34, 36, 38, and 77-79 are rejected for being dependent from the rejected claim 31 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 31, 38, 76, 79, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiappini et al. (Nat. Mater., 2015, 14: 532-539).
Chiappini et al. teach a periodic silicon nanoneedle array for cell transfection comprising silicon nanoneedles perpendicularly attached to a silicon substrate, where the nanoneedles have a length of 5 µm and comprise a base (first portion) having a diameter of 600 nm and a tip (second portion) having a tunable diameter of less than 50 nm (claims 31, 38, 76, 79, and 80) (see Abstract; p. 532, paragraph bridging columns 1 and 2; p. 533, Fig. 1; p. 537, column 2, third and fourth paragraphs).  As defined by the instant specification, nanoneedles are the same as nanowires (claims 31 and 80) (see p. 4, last two lines).  Thus, the teachings of Chiappini et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 31, 32, 34, 36, 38, and 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappini et al., in view of both Ginaven et al. (U.S. Patent No. 5,457,041) and Han et al. (Biochem. Biophys. Res. Commun., 2005, 332: 633-639).
The teachings of Chiappini et al. are applied as above for claims 31, 38, 76, 79, and 80.  Chiappini et al. do not teach a length of at least 10 µm and a first portion having a diameter of less than 300 nm (claims 32 and 34).  Ginaven et al. teach that the nanoneedles length and diameter could be varied to optimize delivery to target cells, where optimization entails varying the length between 10 to 25 µm and the diameter between 500 nm and 3 µm (see column 3, line 54 through column 4, line 11; column 4, lines 39-44).  While Ginaven et al. teach a diameter between 500 nm and 3 µm, Han et al. teach varying the nanoneedle diameter between 200 and 800 nm to identify the diameter required for efficient gene expression; Han et al. teach that a diameter of 200 nm provides for efficient transfection without affecting cell viability (see Abstract; p. 637).  Modifying Chiappini et al. by using a body portion having an average diameter of 200 nm and lengths sufficient to achieve a total length within the range of 10-25 µm would have been obvious to one of skill in the art with the reasonable expectation that doing so would  optimize the nanoneedle array for transfection of cells of interest.  With respect to claim 36, Fig. 1 indicates that that the base represents at about 70% of the length of the nanoneedle.  By increasing the base length such as to achieve a total length of 10-25 µm, one of skill in the art would have used nanoneedles where the base length is at least 70% of the nanoneedle length.
Chiappini et al., Ginaven et al., and Han et al. do not specifically teach that the average diameter of the second portion is less than 20% of the average diameter of the first portion (claim 77).  However, Chiappini et al. teach that the tip diameter is tunable to less than 50 nm to reduce cytotoxicity (see p. 532, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to use tips with different diameters below 50 nm with the reasonable expectation that doing so would identify the diameters resulting in optimal transfection without cytotoxicity.  By doing so, one of skill in the art would have used a tip having an average diameter which is less than 20% of the average diameter of the first portion.
The prior art does not specifically teach that the array is rectangular (claim 78).  However, there is no evidence of record that using a rectangular array leads to unexpected results.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Response to Arguments
9.	The arguments are answered to the extent that they pertain to the new rejections.

	The applicant argues that it cannot be assumed that that nanoneedles features prepared by one method could be retained in nanoneedles prepared by alternative methods such as Han’s focused ion-beam etching.
	This is not found persuasive because it is just an argument not supported by any evidence.  The rejection is not based on using Han’s method.    The rejection is based on Chiappini’s silicon nanoneedle arrays.  Han was only cited for providing the motivation to use a diameter of 200 nm.  Both Chiappini  and Ginaven teach silicon nanoneedle arrays obtained by photolithography.  Both Chiappini and Ginaven teach that the dimensions and shape of the silicon nanoneedles could be varied according to the needs.  Thus, both Chiappini and Ginaven provide the reasonable expectation of success in obtaining nanoneedles having first and second portions with desired lengths and diameters.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633